DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-17, 19-20 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al (US Pat. Pub. No. 2012/0236709).

Regarding claim 1, Ramachandran et al discloses an apparatus comprising: a transceiver configured to communicate with a first mobile communication network a second mobile communication network, wherein the transceiver communicates with only one mobile communication network at a time (see at least paragraph 46); and a processor that: uses a first service in the first mobile communication network (see at least paragraph 71 and fig. 5 [506]); and determines to suspend the first service in order to use a second service in the second mobile communication network (see at least paragraph 72 and fig. 5 [508]); wherein the transceiver sends a first mobility management ("MM") message to the first mobile communication network, said first MM message indicating that a first registration and the first service are to be suspended (see at least paragraph 73 and fig. 5 [512]), and receives a second message as reply to the first MM message, said second message indicating that the first registration and the first service are successfully suspended (see at least paragraph 73 and fig. 5 [514]), and wherein the processor uses the second service in the second mobile communication network without using the first service (see at least paragraph 73 and fig. 5 [516]). 
Regarding claim 2, Ramachandran et al discloses the processor further determines to resume a data connection to the first mobile communication network; wherein the transceiver sends, to the first mobile communication network, a third MM message indicating that the first registration and the first service are to be resumed; and wherein the processor resumes using the first service in the first mobile communication network in response to the first mobile communication network responding to the third MM message, said third MM message being selected from the group consisting of: a registration request, a service request, an attach request, and a tracking area update request (see at least paragraph 75). 
Regarding claim 3, Ramachandran et al discloses the transceiver sending the third MM message comprises sending a registration request message to the first mobile communication network that indicates which data connections corresponding to the first service are to be resumed (see at least paragraph 75). 
Regarding claim 4, Ramachandran et al discloses the first MM message indicates that the UE is temporarily unreachable in the first mobile communication network (see at least paragraph 71). 
Regarding claim 6, Ramachandran et al discloses the transceiver sending the first MM message comprises the transceiver sending a non-access stratum ("NAS") MM message to the second mobile communication network while in an idle state with respect to the first mobile communication network, said NAS MM message indicating that a registration with the first mobile communication network is not to be cancelled (see at least paragraph 69). 
Regarding claim 7, Ramachandran et al discloses the NAS MM message sent to the second mobile communication network further includes an indication to suspend the first service and that data connection context associated with the first service is to be preserved (see at least paragraph 69). 
Regarding claim 10, Ramachandran et al discloses the transceiver sending the first MM message comprises the transceiver sending a non-access stratum ("NAS") MM message to the first mobile communication network while in a connected state with respect to the first mobile communication network, said NAS MM message requesting suspension of the first service (see at least paragraph 69). 
Regarding claim 11, Ramachandran et al discloses the NAS MM message includes a cause parameter, said cause parameter indicating that the apparatus requires the service in the second mobile communication network that is unavailable in the first mobile communication network (see at least paragraph 69). 
Regarding claim 12, Ramachandran et al discloses the processor preserves data connection context associated with the first service while using the second service in the second mobile communication network (see at least paragraph 72). 
Regarding claim 13, Ramachandran et al discloses the apparatus is a user equipment capable of dual registration with the first and second mobile communication networks and the transceiver is incapable of both dual reception and dual transmission with the first and second mobile communication networks (see at least paragraph 71). 
Regarding claim 14, Ramachandran et al discloses a method comprising: using a first service in a first mobile communication network (see at least paragraph 71 and fig. 5 [506]); determining, at a remote unit, to suspend the first service in order to use a second service in a second mobile communication network (see at least paragraph 72 and fig. 5 [508]), wherein the remote unit communicates with only one mobile communication network at a time (see at least paragraph 46); sending a first mobility management ("MM") message to the first mobile communication network, said first MM message indicating that a first registration and the first service are to be suspended (see at least paragraph 73 and fig. 5 [512]); receiving a second message as reply to the first MM message, said second message indicating that the first registration (see at least paragraph 73 and fig. 5 [514]) and the first service are successfully suspended, and using the second service in the second mobile communication network (see at least paragraph 73 and fig. 5 [516]). 
Regarding claim 15-17, 19-20 and 23-26, see above rejection of claims 2-4, 6-7 and 10-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Su et al (US Pat. No. 9,973,942) directed toward a mobile device placing CDMA1x voice calls while registered with the LTE network.
Swaminathan et al (US Pat. No. 9,584,553) directed technique for improving user experience of a voice call associated with a simultaneous voice and LTE.
Mathias et al (US Pat. No. 8,830,844) directed toward performance of a circuit switched fallback procedure in a call failure scenario.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LITON MIAH/Primary Examiner, Art Unit 2642